DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/22- Applicant did not make an election of species in the response however the Examiner contacted the Applicant who elected species 1 over the phone.

Newly submitted claims 21-22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims constitute a separate and distinct species from that of species 1 because they include power and ground rails – this would require a separate and burdensome search with different art to be applied.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-8 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al (US 2015/0130068) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

1. A method, comprising: 
receiving a layout plan for an Integrated Circuit (IC) cell [0018]; 
splitting the layout plan into a first portion of the IC cell (first segment) and a second portion of the IC cell (second segment) [0018]; 
implementing the first portion of the IC cell on a first tier device [0018-first segment  in a first tier];
 implementing the second portion of the IC cell on a second tier device [0018- second segment in a second tier] ; and 
electrically coupling the first tier device with the second tier device [0018-0019- bit line/word line/ITVs].  

2. The method of claim 1, wherein the implementing the first portion of the IC and the implementing the second portion of the IC the first portion of the IC are performed such that the first tier device is stacked on top of the second tier device [0018] and Fig.1.  

3. The method of claim 1, wherein the electrically coupling comprises implementing a plurality of inter-tier vias (ITVs) (1012) between the first tier device (1001) and the second tier device (1002) (Fig.1 and [0021].  

4. The method of claim 3, wherein the ITVs are not included in the received layout plan for the IC cell [0018].  
5. The method of claim 3, wherein the implementing the plurality of ITVs comprises: electrically coupling a first end of each of the ITVs with the first tier device and electrically coupling a second end of each of the ITVs with the second tier device [0019-0021].  
\
6. The method of claim 5, wherein: the electrically coupling the first end of each of the ITVs comprises electrically coupling the first end of each of the ITVs to a first metal line of a first interconnect structure of the first tier device; and 25Attorney Docket No. P20150444US03 / 24061.3164US04 Customer No. 42717the electrically coupling the second end of each of the ITVs comprises electrically coupling the second end of each of the ITVs to a second metal line of a second interconnect structure of the first tier device [0019-0021].  

7. The method of claim 5, wherein the implementing the plurality of ITVs comprises implementing the ITVs in a staggered arrangement in a top view (Fig.2B).  

8. The method of claim 3, further comprising: before the splitting, stretching the layout plan for the IC cell to create an extra space in the stretched layout plan, wherein the plurality of ITVs are implemented in the extra space (Fig, 1 – in peripheral area).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



6/4/22